Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered March 6, 2007 in *1319a personal injury action. The order, insofar as appealed from, granted plaintiffs’ motion for partial summary judgment on the issue of liability and denied in part defendant’s cross motion for summary judgment dismissing the complaint.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 10, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Scudder, P.J., Hurlbutt, Lunn, Fahey and Pine, JJ.